Citation Nr: 1525238	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-23 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.        

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right inguinal hernia with herniorrhaphy.           

3.  Entitlement to service connection for a low back disability.    

4.  Entitlement to service connection for a right inguinal hernia with herniorrhaphy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1970.     

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision dated in September 2011. 

Before reaching the merits of the claim for service connection for a low back disability and a right inguinal hernia, the Board must first rule on the matter of reopening of the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1977 decision, the RO denied entitlement to service connection for a low back disability and a right inguinal hernia.   

2.  The evidence received since the June 1977 decision is new, and in conjunction with previously considered evidence does relate to unestablished facts that are necessary to substantiate the claims for service connection for a low back disability and a right inguinal hernia.      

3.  The Veteran's right inguinal hernia first manifested during his period of active service.  


CONCLUSIONS OF LAW

1.  The June 1977 decision to deny service connection for a low back disability and a right inguinal hernia is final.  38 U.S.C.A. §4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

2.  The evidence received subsequent to the June 1977 decision is new and material and the previously denied claims for service connection for a low back disability and a right inguinal hernia are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014). 

3.  Affording the Veteran the benefit of the doubt, the criteria for the establishment of service connection for a right inguinal hernia with herniorrhaphy have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claims to reopen and the claim for service connection for a right inguinal hernia, to the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VA's duties is not required.  

2.  Service Connection and Reopening Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. §4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  Id.  As a general rule, decisions of the Board are final if unappealed.  Id.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

3.  Reopening Analysis

In this case, a June 1977 decision denied service connection for a low back disability and a right inguinal hernia with herniorrhaphy on the basis that the Veteran did not report to the scheduled VA examination and the evidence of record was insufficient.  The evidence of record at the time of the June 1997 decision included the Veteran's available service treatment records.  This decision is final.  38 U.S.C.A. §4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

In October 2010, the Veteran applied to reopen service connection for a low back disability and a right inguinal hernia with herniorrhaphy.  The Veteran submitted an October 2010 lay statement, an October 1970 VA hospital operation report for a right direct inguinal herniorrhaphy, a July 2008 private hospital record showing laparoscopic repair of a recurrent right inguinal hernia, private medical records showing treatment of low back pain in 2010 and 2011, a March 2011 MRI report of the lumbar spine showing an impression of diffuse central disc bulge from L5-S1, a January 2011 x-ray report showing an impression of degenerative changes in the lumbar spine and disc space narrowing at L5/S1, and a VA examination report dated in July 2013.  

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's claims on appeal.  Regarding reopening service connection for a right inguinal hernia with herniorrhaphy, the Board finds that the Veteran's October 2010 lay statement, the October 1970 VA hospital operation report for a right direct inguinal herniorrhaphy, the July 2008 private hospital record showing laparoscopic repair of a recurrent right inguinal hernia, and the VA examination report dated in July 2013 to be new and material evidence.    

This evidence is new because it is neither cumulative nor redundant of the evidence of record at the time of the June 1977 decision.  The newly submitted evidence is material because it addresses whether the Veteran has a right inguinal hernia that first manifested in service or is related to service.  In the October 2010 statement, the Veteran indicated that he had the right inguinal hernia just prior to returning home from Korea in active service.  The October 1970 VA hospital report for the right direct inguinal herniorrhaphy indicates that the Veteran had been having pain in the right inguinal area for the past three months, especially after prolonged standing or working.  A right direct inguinal hernia was detected and three days after admission, the Veteran underwent a herniorrhaphy.  The July 2008 private hospital record shows that the Veteran underwent laparoscopic repair of a recurrent right inguinal hernia.  The July 2013 VA examination report shows a diagnosis of bilateral hernia repair times 2.  

This evidence is pertinent to the claim for service connection and it addresses unestablished facts including whether the Veteran had symptoms or disability in service, a continuity of symptoms since service, and a current disability.  This medical evidence raises a reasonable possibility of substantiating the claim for service connection for a right inguinal hernia.  

Regarding reopening service connection for a low back disability, the Board finds that the Veteran's October 2010 lay statement, private medical records showing treatment of low back pain in 2010 and 2011, a March 2011 MRI report of the lumbar spine showing an impression of diffuse central disc bulge from L5-S1, a January 2011 x-ray report showing an impression of degenerative changes in the lumbar spine and disc space narrowing at L5/S1, and a VA examination report dated in July 2013 to be new and material evidence.    

This evidence is new because it is neither cumulative nor redundant of the evidence of record at the time of the June 1977 decision.  The newly submitted evidence is material because it addresses whether the Veteran has a current low back disability that first manifested in service or is related to service.  In the October 2010 statement, the Veteran indicated that he injured his low back in service, continued to receive treatment for the back disability for the duration of his Army service, and he continued to suffer from low back pain to this day.  The private medical records dated in 2010 and 2011 show treatment and diagnosis of a current low back disability.  The July 2013 VA examination report show a current diagnosis of degenerative disc disease of the lumbar spine and provides an etiology for the disability.  

This evidence is pertinent to the claim for service connection and it addresses unestablished facts including whether the Veteran had symptoms or disability in service, a continuity of symptoms since service, and a current disability.  This medical evidence raises a reasonable possibility of substantiating the claim for service connection for a low back disability.   

Thus, the Board finds the newly submitted evidence to be both new and material and the Veteran's service connection claims on appeal are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).  

4.  Analysis: Service Connection for right inguinal hernia 

The Veteran contends that the symptoms of the right inguinal hernia began in service in Korea prior to being sent back home.  He indicated that he received surgical treatment in 1970 to correct the condition at VA.  See the Veteran's October 2010 statement.  

The Board finds that in resolving all reasonable doubt in the Veteran's favor, service connection for a right inguinal hernia is warranted.  The medical evidence establishes that the Veteran has a recurrent right inguinal hernia.  The July 2008 private hospital record shows that the Veteran underwent laparoscopic repair of a recurrent right inguinal hernia.  See also the July 2013 VA examination report.  

There is competent and credible evidence that the right inguinal hernia symptoms began in active service and continued until the diagnosis of a right inguinal hernia in October 1970.  In the October 2010 statement, the Veteran indicated that he had the right inguinal hernia just prior to returning home from Korea in active service.  The October 1970 VA hospital report for the right direct inguinal herniorrhaphy indicates that the Veteran had been having pain in the right inguinal area for the past three months, especially after prolonged standing or working.  The Veteran presented to the VA hospital with pain in his right groin.  It was noted that the Veteran had undergone a left inguinal hernia repair in Korea in 1969 and in the last few months, he noticed a slight bulge in the same area with occasional tenderness and a marked bulge in the right inguinal area.  The bulge in the right inguinal area was more pronounced after standing or straining.  Examination revealed a strong impulse in the right inguinal canal with Valsalva maneuver.  Three days after admission, he underwent a right inguinal herniorrhaphy.  It was noted that the Veteran's post-operative course was excellent.  

The Veteran is competent to describe observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements to be credible because they have been consistent and are supported by other medical evidence of record, specifically the October 1970 VA hospital records and report.  The Veteran is also competent to report a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that there is competent and credible evidence that the Veteran's right inguinal hernia and symptoms thereof first began in active service and continued after service until the diagnosis of the right inguinal hernia in October 1970.  There is competent and credible evidence that the Veteran continues to have a recurrent right inguinal hernia.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran's lay testimony describing the right hernia symptoms in service and soon after service separation in June 1970 was supported by a later diagnosis of the right inguinal hernia in October 1970.  As noted, the October 1970 VA hospital records indicate that the Veteran reported having pain in the right groin and noticing a bulge in the right groin area since the end of active service.  

The Board notes that the July 2013 VA examination report indicates that the right inguinal hernia was not related to service but was incurred after service.  This evidence weighs against the claim for service connection.  

However, the Board finds the evidence is in equipoise as to whether the current right inguinal hernia as likely as not first manifested during the Veteran's active service and is related to his period of active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for a right inguinal hernia is warranted.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disability and a right inguinal hernia is granted and the claims are reopened.   

Service connection for a right inguinal hernia is granted.   


REMAND

In an October 2010 statement, the Veteran indicated that he received treatment for the claimed disabilities at the VA medical centers in Kansas City, MO; Fayetteville, AR; Columbia, MO; Mt. Vernon, MO; and Camdenton, MO.  It is does not appear that the AOJ conducted a search for all of the identified VA treatment records.  Records from the VA medical center in Kansas City, MO dated from 2003 to September 2011 are of record.  The Veteran himself submitted copies of the VA hospital records dated in October 1970.  The AOJ should conduct a search for the Veteran's VA treatment records from the above VA medical centers showing treatment of a low back disability dated from June 1970 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

To the extent the Veteran has received private treatment for his back disability since separation, he should inform VA of where and when this treatment was received and provide authorization to obtain it.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of clinical records from the VA medical centers in Kansas City, MO; Fayetteville, AR; Columbia, MO; Mt. Vernon, MO; and Camdenton, MO showing treatment of a low back disability dated from June 1970 to present.  If the records are not available, it should be so noted.

2.  Readjudicate the issue of entitlement to service connection for a low back disability in light of all of the evidence of record.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


